IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44924

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 645
                                               )
       Plaintiff-Respondent,                   )   Filed: November 16, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
LUKE CARR,                                     )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Payette County. Hon. Susan E. Wiebe, District Judge.

       Appeal from judgment of conviction and order denying Idaho Criminal Rule 35
       motion, dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Luke Carr pleaded guilty to aggravated driving under the influence, Idaho Code § 18-
8006, 18-8004(1)(A), felony fleeing or attempting to elude a police officer, I.C. § 49-1404(2)(B)
and/or D, and felony possession of a controlled substance, methamphetamine, I.C. 37-
2732(c)(1). As part of a plea agreement, Carr waived his right to file an Idaho Criminal Rule 35
motion, to withdraw his plea, and to appeal the sentence.       Respectively, the district court
imposed a unified ten-year sentence, with four years determinate, a unified five-year sentence,
with two years determinate, and a unified five-year sentence, with two years determinate. Carr
filed an Idaho Criminal Rule 35 motion, which the district court denied. Carr appeals contending



                                               1
that the district court abused its discretion by imposing an excessive sentence and denying his
I.C.R. 35 motion,
       We hold that Carr’s appellate challenge to the excessiveness of his sentences and the
right to file an I.C.R. 35 motion have been waived by his plea agreement. See I.C.R. 11(f)(1);
State v. Cope, 142 Idaho 492, 495-99, 129 P.3d 1241, 1245-49 (2006); State v. Rodriguez, 142
Idaho 786, 787, 133 P.3d 1251, 1252 (Ct. App. 2006). Accordingly, we dismiss Carr’s appeal.




                                              2